Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a NOA in responses to Applicant’s amendments/remarks filed 11/11/2021; it is noted, the current patent application was originally filed 09/11/2020; Claims Priority from Provisional Application 62899029, filed 09/11/2019. Claim(s) 2-5, 7-9 and 11-21 are pending. Claim(s) 1, 6 and 10 have been cancelled. Claim(s) 2-5, 7-9 and 11-13 has been amended. Claim 14 was original. Claim(s) 15-21 are new.
It is noted Claim 5 [Currently amended], however there is no markup text in the claim. Examiner assumes claim 5 is intended to amend to depend to independent claim 7. Also Claim 7 currently amended to correct a typographical error as amended herein.

 Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 





EXAMINER’S AMENDMENT
The application has been amended as follows: 

	5.	(Currently Amended)  The computer implements method of claim [[1]] 7, wherein a movie card image of the one or more generated movie card images has a modified color as compared to an original movie promotional poster image and wherein the server computing device created the movie card image with the modified color.

	7.	(Currently Amended)   A computer-implemented method, comprising:
accessing computer-readable instructions from one or more memory devices for execution by one or more processors;
executing instructions accessed from the one or more physically memory devices by the one or more processors;
storing, in the at least one of the physical memory devices, values resulting from having executed the instructions on the one or more processors;
wherein the accessed instructions to generate movie ratings for one or more movie titles; and
wherein executing the movie title rating instructions further comprising:
communicating, by a server computing device, a ratings user interface to allow a user to provide a movie title rating value, the ratings user interface to be displayed by a client computing device, wherein a movie title rating value is based upon a user’s unique appreciation and/or enjoyment of the movie title [[;] ;
receiving, by the server computing device, one or more movie title rating values from the client computing device, the one or more movie title rating value input by the user into the 
generating one or more movie card images, by the server computing device, for the one or more movie titles based at least in part on the received one or more movie title rating values, the one or more movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and
communicating, by the server computing device, the one or more generated movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title.

                  Reason for Allowance
Claim(s) 2-5, 7-9 and 11-21 are allowed: 

Chong et al., (“US 20190320234 A1” filed 04/13/2018 [hereinafter “Chong”], describing movies titles rating values...of crowd-sourcing movie screenings system...on remote server or servers.... based upon a user's preferences and/or interested of the movie title.. [Para(s) 15, 17, 41-47]. However Chong fails to show “...wherein the server computing device added a border to an original movie promotional poster image to generate the movie card image... by the server computing device, based on the received movie title rating values, wherein the movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and communicating, by the server computing device, to  generate movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title...”  as amended –support in the cancelled claim(s) 1, 6, 10; also limitations form dependent claim 7 and the specification paragraph(s) 49-52 and Fig. 4A, also see the remarks pages 7-8.

Rodriguez et al., (“US 20180367483 A1” filed 06/15/2017 [hereinafter “Rodriguez”], describing the steps said the embedded application is updated based on the rating input by a user display at the users devices send to server...storing at server and distributing to other users devices by the server...[Para(s) 107, 124, 164 and 269]. However Rodriguez fails to show “...wherein the server computing device added a border to an original movie promotional poster image to generate the movie card image... by the server computing device, based on the received movie title rating values, wherein the movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and communicating, by the server computing device, to  generate movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title...”  as amended –support in the 

Stein et al., (“US 20180316976 A1” filed 07/05/2018 [hereinafter “Stein”], describing UI 500 movies cover art images, that includes movie titles based on rating/ popularity/threshold percentage of the movies...[Para(s) 33-37, 83-88]. However Stein fails to show “...wherein the server computing device added a border to an original movie promotional poster image to generate the movie card image... by the server computing device, based on the received movie title rating values, wherein the movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and communicating, by the server computing device, to  generate movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title...”  as amended –support in the cancelled claim(s) 1, 6, 10; also limitations form dependent claim 7 and the specification paragraph(s) 49-52 and Fig. 4A, also see the remarks pages 7-8.

Nichols et al., (“US 20100235407 A1” filed 04/15/2010 [hereinafter “Nichols”], describing the rating movies titles includes a 1-5 star scale or direct entry of numeric values, audible or gesture input, etc...[Para(s) 28 and 83]. However Nichols fails to show “...wherein the server computing device added a border to an original movie promotional poster image to generate the movie card image... by the server computing device, based on the received movie title rating values, wherein the movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and communicating, by the server computing device, to  generate movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title...”  as amended –support in the cancelled claim(s) 1, 6, 10; also limitations form dependent claim 7 and the specification paragraph(s) 49-52 and Fig. 4A, also see the remarks pages 7-8

Circlaeys et al., (“US 20200356227 A1” filed 09/04/2019 [hereinafter “Circlaeys”], describing the cards image of the video maybe of the media library ... that were filtered out ....such as being blurry or out of focus, being directed to a utility purpose... that reflect a corresponding time frame of the card on which the assets are displayed., that includes a selected view is presented in a graphical user interface (GUI) for interaction with a user of the media library...[Para(s) 3, 25 and 144]. However Circlaeys fails to show “...wherein the server computing device added a border to an original movie promotional poster image to generate the movie card image... by the server computing device, based on the received movie title rating values, wherein the movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and communicating, by the server computing device, to  generate movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title...”  as amended –support in the cancelled claim(s) 1, 6, 10; also limitations form dependent claim 7 and the specification paragraph(s) 49-52 and Fig. 4A, also see the remarks pages 7-8.


Under the broadest reasonable interpretation of the claimed limitation which is consistence with the Applicant's Specification. The prior art cited above fails to teach all of the Applicant’s claimed limitation. In particularly, the claimed invention advantageously provides a finer level of detail that allows, “...wherein the server computing device added a border to an original movie promotional poster image to generate the movie card image... by the server computing device, based on the received movie title rating values, wherein the movie card images varying in border design, color, filtering techniques, or opacity based at least in part on the received movie title rating values; and communicating, by the server computing device, to  generate movie card images to the client computing device, wherein the server computing device adds a border to an original movie promotional poster image to generate the movie card image and the server computing device changes a color of the border of the movie card image to identify the movie title rating value for the movie title...”  as amended –support in the cancelled claim(s) 1, 6, 10; also limitations form dependent claim 7 and the specification paragraph(s) 49-52 and Fig. 4A, also see the 

The Examiner asserts that the claims overcome the prior art of record as describes above when the limitations are read in combination with the respective claimed limitations in their entirety.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC A TRAN whose telephone number is (571)272-8664.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/QUOC A TRAN/           Primary Examiner, Art Unit 2177